Exhibit 10.4

COLLATERAL AGREEMENT

dated and effective as of

January 29, 2010,

among

HEXION SPECIALTY CHEMICALS, INC.,

each Subsidiary of Parent identified herein,

and

Wilmington Trust FSB,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

  

Definitions

   1

SECTION 1.01.

  

Indenture and Intercreditor Agreement

   1

SECTION 1.02.

  

Other Defined Terms

   1

ARTICLE II.

  

[Intentionally Omitted]

   6

ARTICLE III.

  

Pledge of Securities

   6

SECTION 3.01.

  

Pledge

   6

SECTION 3.02.

  

Delivery of the Pledged Collateral

   7

SECTION 3.03.

  

Representations, Warranties and Covenants

   8

SECTION 3.04.

  

Certification

   9

SECTION 3.05.

  

Registration in Nominee Name; Denominations

   9

SECTION 3.06.

  

Voting Rights; Dividends and Interest, etc.

   10

ARTICLE IV.

  

Security Interests in Personal Property

   12

SECTION 4.01.

  

Security Interest

   12

SECTION 4.02.

  

Representations and Warranties

   14

SECTION 4.03.

  

Covenants

   15

SECTION 4.04.

  

Other Actions

   18

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

   19

ARTICLE V.

  

Remedies

   21

SECTION 5.01.

  

Remedies Upon Default

   21

SECTION 5.02.

  

Application of Proceeds

   22

SECTION 5.03.

  

Grant of License to Use Intellectual Property

   23

SECTION 5.04.

  

Securities Act, etc.

   23

SECTION 5.05.

  

Registration, etc.

   24

ARTICLE VI.

  

[Intentionally Omitted]

   25

ARTICLE VII.

  

Miscellaneous

   25

SECTION 7.01.

  

Notices

   25

SECTION 7.02.

  

Security Interest Absolute

   25

SECTION 7.03.

  

Limitation By Law

   25

SECTION 7.04.

  

Binding Effect; Several Agreement

   25

 

-i-



--------------------------------------------------------------------------------

SECTION 7.05.

  

Successors and Assigns

   26

SECTION 7.06.

  

Collateral Agent’s Fees and Expenses; Indemnification

   26

SECTION 7.07.

  

Collateral Agent Appointed Attorney-in-Fact

   27

SECTION 7.08.

  

GOVERNING LAW

   27

SECTION 7.09.

  

Waivers; Amendment

   28

SECTION 7.10.

  

WAIVER OF JURY TRIAL

   29

SECTION 7.11.

  

Severability

   29

SECTION 7.12.

  

Counterparts

   29

SECTION 7.13.

  

Headings

   29

SECTION 7.14.

  

Jurisdiction; Consent to Service of Process

   30

SECTION 7.15.

  

Termination or Release

   30

SECTION 7.16.

  

Additional Subsidiaries

   31

SECTION 7.17.

  

Intercreditor Agreement

   31

SECTION 7.18.

  

Senior Collateral Documents

   32

SECTION 7.19.

  

Dutch Parallel Debt

   32

SECTION 7.20.

  

ULC Shares

   33

 

-ii-



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Commercial Tort Claims Schedule II    Pledged Stock; Debt
Securities Schedule III    Intellectual Property

Exhibits

 

Exhibit I    Form of Supplement to the Collateral Agreement

 

-iii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated and effective as of January 29, 2010 (this
“Agreement”), among HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation
(“Parent”), each Subsidiary of Parent that is or becomes a party hereto (each, a
“Subsidiary Party”) and WILMINGTON TRUST FSB, as Collateral Agent (in such
capacity, together with its successors and assigns, the “Collateral Agent”) for
the Secured Parties (as defined below).

Reference is made to (a) the Indenture dated as of January 29, 2010 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among Hexion Finance Escrow LLC, a Delaware limited liability
company, Hexion Escrow Corporation, a Delaware corporation, and Wilmington Trust
FSB, as Trustee, as assumed by Hexion U.S. Finance Corp., a Delaware corporation
(the “U.S. Issuer”) and Hexion Nova Scotia Finance, ULC, a Nova Scotia unlimited
liability company (the “Canadian Issuer”) pursuant to that certain Supplemental
Indenture dated as of January 29, 2010, by and among the U.S. Issuer, the
Canadian Issuer, the Guarantors party thereto and Wilmington Trust FSB, as
Trustee, and (b) the Intercreditor Agreement dated as of January 29, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Parent, each Subsidiary of Parent identified
therein, the Trustee and the Intercreditor Agent.

ARTICLE I.

Definitions

SECTION 1.01. Indenture and Intercreditor Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Indenture or the
Intercreditor Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein.
The term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.04 of the Indenture also
apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Additional 1-1/2 Lien Obligations” has the meaning assigned to such term in
Section 7.09(d).

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement and for the purpose of Section 7.19, the term Collateral Agent shall
mean Wilmington Trust FSB in its own capacity and its successors and assigns
pursuant to Section 7.05.

“Control Agreement” means a securities account control agreement or a commodity
account control agreement, as applicable, enabling the Collateral Agent to
obtain “control” (within the meaning of the New York UCC) of any such accounts,
in form and substance reasonably satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.

“Dutch Security Documents” means all Dutch law-governed pledge, security or
other agreements granting Liens on any assets of Parent or its Subsidiaries to
secure the Notes Obligations.

“Existing Debentures” means the 8.375% Debentures of Parent due 2016, the 9.200%
Debentures of Parent due 2021 and the 7.875% Debentures of Parent due 2023.

“Existing Notes” means the Existing Debentures outstanding on the date hereof.

“Existing Notes Documents” means the indentures under which the Existing Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Existing Notes or providing for any security, guarantee or
other right in respect thereof.

“Existing Second Lien Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of November 3, 2006, among Hexion LLC, Parent, the
subsidiaries of Parent party thereto, Wilmington Trust Company, as Trustee for
the Existing Second Secured Notes, and JPMorgan Chase Bank, N.A., as
Intercreditor Agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Existing Second Secured Notes” means (a) the Second-Priority Senior Secured
Floating Rate Notes of the Issuers due 2014 and (b) the 9 3/4% Second-Priority
Senior Secured Notes of the Issuers due 2014, in each case issued pursuant to
the Second Secured Notes Indenture.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

-2-



--------------------------------------------------------------------------------

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

“Incur” has the meaning assigned to such term in the Indenture.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Indenture Documents” means (a) the Indenture, the Notes, this Agreement and the
other Security Documents and (b) any other related documents or instruments
executed and delivered pursuant to the Indenture or any Security Document, in
each case, as such agreements may be amended, restated, supplemented or
otherwise modified from time to time.

“Indenture Restricted Subsidiary” means a “Restricted Subsidiary” under and as
defined in either (a) the Indenture of Parent dated as of January 15, 1983,
governing the Debentures due 2016, or (b) the Indenture of Parent dated as of
December 15, 1987, governing the Debentures due 2021 and 2023, in each case, as
amended, modified or supplemented from time to time.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Junior Lender Claims” means (a) the Existing Second Secured Notes outstanding
on the date hereof and (b) any other Indebtedness or other obligation incurred
by Parent or any of its Subsidiaries after the date hereof that is secured by a
Lien on the Collateral that is intended to rank junior in priority with the
Liens securing the Notes Obligations granted under this Agreement, to the extent
the incurrence of such Indebtedness or obligation and such Lien is permitted
under the Indenture.

“Junior Lender Documents” means each agreement, document and instrument
providing for, evidencing or securing any Indebtedness constituting Junior
Lender Claims.

 

-3-



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable by the
Issuers to the Holders of the Notes under the documentation entered into in
connection with the Notes as they may exist from time to time; provided,
however, that Obligations with respect to the Notes shall not include fees or
indemnifications in favor of the Trustee and other third parties other than the
Holders of the Notes, nor the Parallel Debt Notes Obligations.

“Obligations” has the meaning assigned to such term in the Indenture as such
term applies with respect to the Notes.

“Parallel Debt Notes Obligations” has the meaning assigned to such term in
Section 7.19.

“Pari Passu Indebtedness” has the meaning assigned to such term in the
Indenture.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, any such rights
that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledged ULC Shares” means Pledged Stock which are shares of a ULC.

“Pledgor” means Parent and each Subsidiary Party.

“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such person
or any of its property or to which such person or any of its property is
subject.

 

-4-



--------------------------------------------------------------------------------

“Second Secured Notes Indenture” means the Indenture, dated as of November 3,
2006, among Parent, Hexion Nova Scotia Finance, ULC, a Nova Scotia unlimited
liability company, Hexion U.S. Finance Corp., a Delaware corporation, each
Subsidiary of Parent identified therein, and Wilmington Trust Company, as
trustee, as amended, restated, supplemented, waived, or otherwise modified from
time to time.

“Secured Parties” means (a) the Collateral Agent, (b) each Holder, (c) the
beneficiaries of each indemnification obligation undertaken by Parent, any
Issuer or any Subsidiary Party under any Indenture Document, (d) the Trustee,
(e) the holders of any Additional 1-1/2 Lien Obligations (or the trustee or
agent thereof) that have entered into a joinder, supplement or amendment to this
Agreement as contemplated by Section 7.09(d) and (f) the successors and
permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, any such rights that such Pledgor has the right to
license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.

“ULC” means an unlimited company existing under the laws of the Province of Nova
Scotia, Canada.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby (except in the case of
Pledged ULC Shares) assigns and (in all cases) pledges to the Collateral Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, a security interest in
all of such Pledgor’s right, title and interest in, to and under (a) the Equity
Interests directly owned by it (which Equity Interests constituting Pledged
Stock shall be listed on Schedule II) and any other Equity Interests obtained in
the future by such Pledgor and any certificates representing all such Equity
Interests; provided that the Pledged Stock shall not include (i) more than 65%
of the issued and outstanding voting Equity Interests of any Foreign Subsidiary,
which pledge, except in the case of a pledge of Pledged ULC Shares, shall be
duly noted on the share register, if any, of such Foreign Subsidiary, (ii) any
Equity Interests not required to be pledged as security for Senior Lender
Claims, (iii) any Equity Interests of a Subsidiary of Parent to the extent that,
as of the date hereof, and for so long as, such a pledge of such Equity
Interests would violate a contractual obligation binding on or relating to such
Equity Interests, or (iv) any Equity Interests of any Indenture Restricted
Subsidiary owned by Parent or any Indenture Restricted Subsidiary (the Equity
Interests pledged pursuant to this clause (a), the “Pledged Stock”) provided,
further, that, other than with respect to the Hexion Canada Entities, (x) shares
of capital stock and other Equity Interests will constitute Pledged Stock only
to the extent that such capital stock and other Equity Interests can secure the
Notes without Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act
(“Rule 3-10” and “Rule 3-16,” respectively) (or any other law, rule or
regulation) requiring separate financial statements of the issuer thereof to be
filed with the SEC (or any other governmental agency); (y) in the event that
either Rule 3-10 or Rule 3-16 requires or is amended, modified or interpreted by
the SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
Subsidiary of Parent due to the fact that such Person’s capital stock or other
Equity Interests constitute Pledged Stock, then such capital stock or other
Equity Interests shall automatically be deemed not to be Pledged Stock, but only
to the extent necessary to not be subject to such requirement; and (z) in the
event that either Rule 3-10 or Rule 3-16 is amended, modified or interpreted by
the SEC to permit (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) such capital stock or
other Equity Interests to constitute Pledged Stock without the filing with the
SEC (or any other governmental agency) of separate financial statements of such
Person, then such capital stock and other Equity Interests shall automatically
be deemed to be Pledged Stock but only to the extent necessary to not be subject
to any such financial statement requirement; (b)(i) the debt securities
currently issued to any Pledgor (which debt securities constituting Pledged Debt
Securities shall be listed on Schedule II), (ii) any debt securities in the
future issued to such Pledgor and (iii) the promissory notes and any other
instruments, if any, evidencing such debt

 

-6-



--------------------------------------------------------------------------------

securities; provided that the Pledged Debt Securities shall not include debt
securities (A) issued by any Indenture Restricted Subsidiary to Parent or any
Indenture Restricted Subsidiary or (B) issued by any Foreign Subsidiary to
Parent or a Domestic Subsidiary, in the case of this clause (B), for so long as
the pledge of such Indebtedness would be deemed an incurrence of Indebtedness
under any of the Existing Notes Documents or Indenture Documents or (C) that are
not required to be pledged as security for Senior Lender Claims (the debt
securities pledged pursuant to this clause (b), the “Pledged Debt Securities”);
(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral.

(a) Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent (or until the Discharge of Senior Lender Claims, the
Intercreditor Agent), for the ratable benefit of the Secured Parties, any and
all Pledged Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Pledged Debt Security or other Indebtedness for
borrowed money (i) having an aggregate principal amount in excess of $15,000,000
or (ii) payable by Parent or any Subsidiary of Parent (other than, in the case
of this clause (ii), any such Indebtedness referred to in clause (A), (B) or
(C) of the proviso to Section 3.01(b) and intercompany Indebtedness incurred in
the ordinary course of business in connection with the cash management
operations and intercompany sales of Parent and each Subsidiary of Parent) owed
to such Pledgor by any person to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent (or until the Discharge of
Senior Lender Claims, the Intercreditor Agent), for the ratable benefit of the
Secured Parties, pursuant to the terms hereof. Following the Discharge of Senior
Lender Claims, to the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon an Event of Default specified under
Section 6.01(a), (b), (f), (g) or (h) of the Indenture.

(c) Upon delivery to the Collateral Agent (or until the Discharge of Senior
Lender Claims, the Intercreditor Agent), (i) any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to, following the Discharge of Senior Lender Claims, the Collateral Agent, and
by

 

-7-



--------------------------------------------------------------------------------

such other instruments and documents as, following the Discharge of Senior
Lender Claims, the Collateral Agent, may reasonably request and (ii) all other
property constituting part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as, following the Discharge of Senior Lender
Claims, the Collateral Agent, may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be delivered pursuant to Section 3.02(b);

(b) the Pledged Stock to the best of each Pledgor’s knowledge, have been duly
and validly authorized and issued by the issuers thereof and are fully paid and
nonassessable, subject to the assessability of the Pledged ULC Shares under the
Companies Act Nova Scotia;

(c) except for the security interests granted hereunder (and those securing any
Senior Lender Claims), each Pledgor (i) is and, subject to any transfers made in
compliance with the Indenture, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
as owned by such Pledgor, (ii) holds the same free and clear of all Liens, other
than Permitted Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Indenture and other than Permitted Liens and (iv) subject to the rights of
such Pledgor under the Indenture Documents to dispose of Pledged Collateral,
will use commercially reasonable efforts to defend its title or interest thereto
or therein against any and all Liens (other than Permitted Liens), however
arising, of all persons;

(d) other than as set forth in the Indenture, and except for restrictions and
limitations imposed by the Indenture Documents, the Senior Lender Documents, the
Junior Lender Documents or securities laws generally, the Pledged Collateral is
and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter, by-law, memorandum of association or articles
of association provisions or contractual restriction of any nature, other than
restrictions on transfer in the articles of association of a ULC, that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

-8-



--------------------------------------------------------------------------------

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Indenture or in the Senior Lender Documents,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
the Intercreditor Agreement and the Foreign Pledge Agreements, when any Pledged
Securities (excluding any foreign stock not covered by a Foreign Pledge
Agreement) are delivered to the Collateral Agent (or until the Discharge of
Senior Lender Claims, the Intercreditor Agent), for the ratable benefit of the
Secured Parties, in accordance with this Agreement, the Collateral Agent will
obtain, for the ratable benefit of the Secured Parties, a legal, valid and
perfected lien upon and security interest in such Pledged Securities, subject
only to Permitted Liens or Liens arising by operation of law, as security for
the payment and performance of the Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

SECTION 3.04. Certification.

(a) Each interest in any limited liability company or limited partnership
controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC, and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior written notification
to the Collateral Agent of such election and immediately delivers any such
certificate to the Collateral Agent (or until the Discharge of Senior Lender
Claims, the Intercreditor Agent) pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. Following the
Discharge of Senior Lender Claims, the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in the name of the applicable Pledgor, endorsed or
assigned in blank or, except in the case of the Pledged ULC Shares, in favor of
the Collateral Agent or, except in the case of Pledged ULC Shares, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Upon the occurrence of an
Event of Default, each Pledgor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such

 

-9-



--------------------------------------------------------------------------------

Pledgor. If an Event of Default shall have occurred and be continuing, following
the Discharge of Senior Lender Claims, the Collateral Agent shall have the right
to exchange the certificates representing Pledged Securities held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Subsidiary of Parent that is not a party to this Agreement to comply
with a request by the Collateral Agent, pursuant to this Section 3.05, to
exchange certificates representing Pledged Securities of such Subsidiary of
Parent for certificates of smaller or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Indenture Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement, the Indenture or any other Indenture
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Indenture Documents and applicable laws; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Pledgor, shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and, following the Discharge of Senior Lender Claims, shall be
forthwith delivered to the Collateral Agent, for the ratable benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent).

 

-10-



--------------------------------------------------------------------------------

(b) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after the Discharge of Senior Lender
Claims and after notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Collateral Agent which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 3.06 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent (or the
Intercreditor Agent, as applicable), for the ratable benefit of the Secured
Parties, and, following the Discharge of Senior Lender Claims, shall be
forthwith delivered to the Collateral Agent, for the ratable benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent (or the Intercreditor Agent, as
applicable)). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and Parent has delivered to the Collateral
Agent a certificate to that effect, the Collateral Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

(c) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after the Discharge of Senior Lender
Claims and after notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers.

(d) Any notice given by the Collateral Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Pledgors
at the same or different times and (iii) may suspend the rights of the Pledgors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

-11-



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, each Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims as described in Schedule I hereto;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

 

-12-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include) (a) any vehicle covered by a certificate of title or
ownership, (b) any assets not required to be pledged as security for Senior
Lender Claims, (c) any Letter of Credit Rights to the extent any Pledgor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose, (d) any Equity Interests or debt securities
excluded from the pledge made pursuant to Section 3.01 hereof, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, any license, contract or agreement to which such
Pledgor is a party (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-408 or 9-409 of the New York
UCC or any other applicable law (including Title 11 of the United States Code)
or principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Pledgor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect or (f) any
Equipment or other asset owned by any Pledgor that is subject to a purchase
money lien or a Capitalized Lease Obligation, in each case, as permitted under
the Indenture Documents and the Senior Lender Documents, if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Capitalized Lease Obligation) prohibits or requires the consent of any
person other than the Pledgors as a condition to the creation of any other
security interest on such Equipment and, in each such case, such prohibition or
requirement is permitted under the Indenture Documents and the Senior Lender
Documents.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property”. Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the
Collateral Agent as secured party.

 

-13-



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Indenture or in any offering
circular related thereto.

(b) Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral have been prepared for filing in each
governmental, municipal or other office specified by Parent, and constitute all
the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed agreement in the form hereof (or a short form hereof which
form shall be reasonably acceptable to the Collateral Agent) containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to Patents (and Patents for which registration applications are
pending), registered Trademarks (and Trademarks for which registration
applications are pending) and registered Copyrights (and Copyrights for which
registration applications are pending) has been delivered to the Collateral
Agent for recording with, in the case of United States Patents, Trademarks,
Copyrights and applications, the United States Patent and Trademark Office and
the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable, or, in the
case of non-United States Patents, Trademarks, Copyrights and applications, the
appropriate non-U.S. office, and otherwise as may be reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the Issue Date).

 

-14-



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b) a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form hereof) with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens or Liens arising by
operation of law.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Pledgors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5,000,000 as of the Issue Date.

(f) As of the Issue Date, all Accounts owned by the Pledgors have been
originated by the Pledgors and all Inventory owned by the Pledgors has been
acquired by the Pledgors in the ordinary course of business.

SECTION 4.03. Covenants.

(a) Each Pledgor agrees promptly to notify the Collateral Agent in writing of
any change (i) in its corporate name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

 

-15-



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Indenture Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $15,000,000 shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent (or
until the Discharge of Senior Lender Claims, the Intercreditor Agent), for the
ratable benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory, following the Discharge of Senior Lender Claims, to the Collateral
Agent.

(d) Without limiting the generality of the foregoing, each Pledgor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Pledgor shall
have the right, exercisable within 90 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Collateral. Each
Pledgor agrees that it will use its commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 90
days after the date it has been notified by the Collateral Agent of the specific
identification of such Collateral.

(e) Following the Discharge of Senior Lender Claims, after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent shall
have the right to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification. The Collateral Agent shall have the right to share
any information it gains from such inspection or verification with any Secured
Party.

 

-16-



--------------------------------------------------------------------------------

(f) Following the Discharge of Senior Lender Claims, at its option, the
Collateral Agent may discharge any past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and that is not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Pledgor fails to do so as required by the Indenture or this Agreement, and each
Pledgor jointly and severally agrees to reimburse the Collateral Agent on demand
for any reasonable payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(f) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Pledgor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Indenture Documents.

(g) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(h) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the
Indenture. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Indenture or the Intercreditor Agreement. Notwithstanding the foregoing, if the
Collateral Agent shall have notified the Pledgors that an Event of Default under
clause (a), (b), (g) or (h) of Section 6.01 of the Indenture shall have occurred
and be continuing, and during the continuance thereof, the Pledgors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Article 9
Collateral (which notice may be given by telephone if promptly confirmed in
writing).

(i) Following the Discharge of Senior Lender Claims, none of the Pledgors will,
without the Collateral Agent’s prior written consent (which consent shall not be
unreasonably withheld), grant any extension of the time of payment of any
Accounts included in the Article 9 Collateral, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with prudent
business practices.

(j) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default and after the Discharge of Senior
Lender Claims, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Pledgor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Pledgor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral

 

-17-



--------------------------------------------------------------------------------

Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent reasonably deems advisable.
All sums disbursed by the Collateral Agent in connection with this
Section 4.03(j), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Pledgors
to the Collateral Agent and shall be additional Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with, respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $10,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent (or, if prior to the Discharge of Senior Lender
Claims, to the Intercreditor Agent), accompanied by such instruments of transfer
or assignment duly executed in blank as the Collateral Agent (following the
Discharge of Senior Lender Claims) may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent (or until the Discharge of Senior Lender Claims, to the Intercreditor
Agent), accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent (following the Discharge of Senior Lender
Claims) may from time to time reasonably specify. If any security of a domestic
issuer now or hereafter acquired by any Pledgor is uncertificated and is issued
to such Pledgor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s reasonable request or upon and during the continuance of an
Event of Default, such Pledgor shall promptly notify the Collateral Agent of
such uncertificated securities and pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, and following the
Discharge of Senior Lender Claims, (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (ii) cause the issuer to register the
Collateral Agent as the registered owner of such security. If any security or
other Investment Property, whether certificated or uncertificated, representing
an Equity Interest in a third party and having a fair market value in excess of
$10,000,000 now or hereafter acquired by any Pledgor is held by such Pledgor or
its nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at, following
the Discharge of Senior Lender Claims, the Collateral Agent’s request and
option, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or commodity intermediary, as applicable, to agree, in the case of
a securities intermediary, to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such

 

-18-



--------------------------------------------------------------------------------

commodity intermediary, in each case without further consent of any Pledgor or
such nominee, or (B) in the case of Financial Assets or other Investment
Property held through a securities intermediary, arrange for the Collateral
Agent to become the entitlement holder with respect to such Financial Assets or
Investment Property, for the ratable benefit of the Secured Parties, with such
Pledgor being permitted, only with the consent of the Collateral Agent (until
the Discharge of Senior Lender Claims, the Intercreditor Agent), to exercise
rights to withdraw or otherwise deal with such Financial Assets or Investment
Property. The Collateral Agent agrees with each of the Pledgors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Indenture:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

 

-19-



--------------------------------------------------------------------------------

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Pledgor’s
business may imminently become abandoned, lost or dedicated to the public, or of
any materially adverse determination or development, excluding office actions
and similar determinations or developments in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a quarterly basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding three-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default following the
Discharge of Senior Lender Claims, each Pledgor shall use commercially
reasonable efforts to obtain all requisite consents or approvals from the
licensor under each Copyright License, Patent License or Trademark License to
effect the assignment of all such Pledgor’s right, title and interest thereunder
to (in the Collateral Agent’s sole discretion) the designee of the Collateral
Agent or the Collateral Agent in accordance with, and to the extent consistent
with, the terms of the Intercreditor Agreement.

 

-20-



--------------------------------------------------------------------------------

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, the Collateral Agent
may take any action specified in this Section 5.01. Upon the occurrence and
during the continuance of an Event of Default, each Pledgor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Collateral Agent shall have the right, subject to the
requirements of applicable law and in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as

 

-21-



--------------------------------------------------------------------------------

the Collateral Agent may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or the portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall, subject to
the Intercreditor Agreement, promptly apply the proceeds, moneys or balances of
any collection or sale of Collateral, as well as any Collateral consisting of
cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Indenture Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Indenture Document on behalf of
any Pledgor and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Indenture
Document;

 

-22-



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement in accordance with, and to the extent consistent with, the terms of
the Intercreditor Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Pledgor hereby
grants to (in the Collateral Agent’s sole discretion) a designee of the
Collateral Agent or the Collateral Agent, for the ratable benefit of the Secured
Parties, an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Pledgor) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Pledgor, wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all Intellectual Property and the right to sue for past
infringement of the Intellectual Property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default following the
Discharge of Senior Lender Claims; provided that any license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Pledgors notwithstanding any subsequent cure of an
Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or

 

-23-



--------------------------------------------------------------------------------

similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default following a Discharge of
Senior Lender Claims, if, in accordance with, and to the extent consistent with,
the terms of the Intercreditor Agreement, for any reason the Collateral Agent
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Collateral Agent,
use its commercially reasonable efforts to take or to cause the issuer of such
Pledged Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Collateral. Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including reasonable fees and expenses to
the Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Pledgor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. Each Pledgor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Pledgor will bear all costs and expenses of carrying out its
obligations under this Section 5.05. Each Pledgor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5.05 only and that such failure would not be adequately compensable in
damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

 

-24-



--------------------------------------------------------------------------------

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.02 of the Indenture. All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of Parent, with such notice to be
given as provided in Section 13.02 of the Indenture.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Indenture, any other Indenture Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any other Indenture
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Obligations or this Agreement (other than a defense of
payment or performance).

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any

 

-25-



--------------------------------------------------------------------------------

such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Indenture. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released with respect to any party without the approval of any other
party and without affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns. The Collateral Agent hereunder
shall at all times be the same person that is the Collateral Agent under the
Indenture. Written notice of resignation by the Collateral Agent pursuant to the
Indenture shall also constitute notice of resignation as the Collateral Agent
under this Agreement; provided that such resignation shall not affect the rights
of the Collateral Agent pursuant to the Parallel Debt Notes Obligations and the
Collateral Agent shall continue to hold such right until the effectiveness of
the assignment thereof by the Collateral Agent to its successor agent. Upon the
acceptance of any appointment as the Collateral Agent under the Indenture by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent pursuant hereto. The Collateral Agent will
reasonably cooperate in assigning its right under the Parallel Debt Notes
Obligations to any successor agent and the transfer of the Dutch Security
Documents to such successor agent.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in the Indenture.

(b) Without limitation of its indemnification obligations under the other
Indenture Documents, each Pledgor jointly and severally agrees to indemnify the
Collateral Agent against, and hold the Collateral Agent harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against the Collateral Agent arising out of, in connection with, or as a result
of, (i) the execution or delivery of this Agreement or any other Indenture
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby, (ii) the
use of proceeds of the Notes or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not the Collateral Agent is a party thereto; provided that such indemnity shall
not, as to the Collateral Agent, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Collateral Agent.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Indenture Document,
the consummation of the transactions

 

-26-



--------------------------------------------------------------------------------

contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Indenture Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section 7.06 shall
be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
subject to the Intercreditor Agreement, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default
following the Discharge of Senior Lender Claims, with full power of substitution
either in the Collateral Agent’s name or in the name of such Pledgor, (a) to
receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (d) to sign
the name of any Pledgor on any invoice or bill of lading relating to any of the
Collateral; (e) to send verifications of Accounts to any Account Debtor; (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Pledgor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Pledgor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
The Collateral Agent is authorized, but not obligated, to take any action
reasonably required to effect a pledge of any Pledged Stock issued by any
company organized under the laws of the Netherlands.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

-27-



--------------------------------------------------------------------------------

SECTION 7.09. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any Holder in exercising any
right, power or remedy hereunder or under any other Indenture Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Collateral Agent and the Holder hereunder and under the
other Indenture Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Holder therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article 9 of the Indenture.

(c) For the purpose of Section 7.09(b) above, the Collateral Agent shall be
entitled to rely upon (i) written confirmation from the agent managing the
solicitation of consents and a certificate signed by two Officers of Parent,
provided by the Trustee, as to the receipt of valid consents from the Holders of
at least a majority in aggregate principal amount of the outstanding Notes to
amend this Agreement (or two-thirds in aggregate principal amount of the
outstanding Notes if required by Article 9 of the Indenture), and (ii) any
document believed by it to be genuine and to have been signed or presented by
the proper Person and the Collateral Agent need not investigate any fact or
matter stated in the document. At any time that Parent desires that this
Agreement be amended as provided in Section 7.09(b) above, Parent shall deliver
to the Collateral Agent a certificate signed by two Officers of Parent stating
that the amendment of this Agreement is permitted pursuant to Section 7.09(b)
above. If requested by the Collateral Agent (although the Collateral Agent shall
have no obligation to make any such request), Parent shall furnish appropriate
legal opinions (from counsel reasonably acceptable to the Collateral Agent) to
the effect set forth in the immediately preceding sentence. Such officers’
certificate and legal opinion will contain the statements required by
Section 13.05 of the Indenture. If requested by the Collateral Agent (although
the Collateral Agent shall have no obligation to make any such request), Parent
shall furnish to the Collateral Agent copies of officers’ certificates and legal
opinions delivered to the Trustee in connection with any amendment to the
Indenture affecting the operation of this Section 7.09. The Collateral Agent
shall not be liable for any action it takes or omits to take in good faith in
reliance on such certificates or opinions.

(d) Upon the Incurrence of Pari Passu Indebtedness secured by Liens permitted
under the Indenture, which liens are intended to rank equal in priority with the
Liens granted under this Agreement (“Additional 1-1/2 Lien Obligations”), the
holders of such Pari Passu Indebtedness or the trustee or agent on behalf of
such holders shall execute and deliver a joinder, amendment or supplement to
this Agreement to provide that the new holder(s) (and/or the trustee or agent
for such holder(s)) shall be “Secured Parties” hereunder, which joinder,
amendment or supplement may provide for the appointment of the Collateral Agent
as agent for such holder(s)

 

-28-



--------------------------------------------------------------------------------

and/or provide for the grant of a security interest in the Collateral by the
Pledgors in form and substance reasonably satisfactory to the Collateral Agent.
Upon the execution and delivery by such holder(s) (or trustee or agent) and the
other parties thereto of such joinder, amendment or supplement, such holder(s)
(or trustee or agent for such holders) shall become a “Secured Party” hereunder
with the same force and effect as if it were originally a party to this
Agreement and named as a “Secured Party” herein. The execution and delivery of
such joinder, amendment or supplement shall not require the consent of any other
Secured Party hereunder (other than the Collateral Agent), and the rights and
obligations of each Secured Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Secured Party as a party to this
Agreement. For the purpose of this Section 7.09(d), the Collateral Agent shall
be entitled to rely upon an officers’ certificate stating that the amendment of
this Agreement is permitted pursuant to this Section 7.09(d).

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Indenture Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-29-



--------------------------------------------------------------------------------

SECTION 7.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Indenture Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent or any Holder may otherwise have to
bring any action or proceeding relating to this Agreement or any other Indenture
Document against any Pledgor, or its properties, in the courts of any
jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Indenture
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 7.15. Termination or Release.

(a) (i) This Agreement, the pledges made herein, the Security Interest and all
other security interests granted hereby, and all other Security Documents
securing the Obligations (including without limitation foreign security
documents), shall automatically terminate as of the date when all Obligations
(other than contingent or unliquidated obligations or liabilities) have been
paid in full in cash or immediately available funds. (ii) This Agreement, the
pledges made herein, the Security Interest and all other security interests
granted hereby, and all other Security Documents securing the Obligations
(including without limitation foreign security documents), shall automatically
terminate as of the date when the Holders of at least two thirds in aggregate
principal amount of all Notes issued under the Indenture consent to the
termination of this Agreement, such termination to include, without limitation,
the termination of the pledge of the Pledged Collateral and the Security
Interest (including the Security Interest relating to any Subsidiary Guarantee
but not the Guarantee itself).

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Indenture as a result of which such Subsidiary Party ceases to
be a Subsidiary of Parent or otherwise ceases to be a Pledgor; provided that the
requisite Holders shall have consented to such transaction (to the extent such
consent is required by the Indenture) and the terms of such consent did not
provide otherwise.

 

-30-



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Indenture to any person that is not a Pledgor, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to the Indenture, the security
interest in such Collateral shall be automatically released.

(d) In the case of a Pledgor making a Permitted Transfer that is permitted by
clause (y) of the last paragraph of Article 5 of the Indenture and such
Permitted Transfer is to a Restricted Subsidiary that is not a Pledgor, the
security interest in the Collateral of such Pledgor shall be automatically
released.

(e) If any of the Collateral shall become subject to the release provisions set
forth in Section 5.1 of the Intercreditor Agreement, such Collateral shall be
automatically released from the security interest in such Collateral to the
extent provided therein.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e) of this Section 7.15, the Collateral Agent shall execute
and deliver to any Pledgor, at such Pledgor’s expense all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary of Parent that is required to become a party
hereto by Section 4.15 of the Indenture of an instrument in the form of Exhibit
I hereto, such subsidiary shall become a Subsidiary Party and a Pledgor
hereunder with the same force and effect as if originally named as a Subsidiary
Party and a Pledgor herein. The execution and delivery of any such instrument
shall not require the consent of any other party to this Agreement. The rights
and obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.17. Subject to Intercreditor Agreements. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Collateral Agent pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted to (a) JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent (and its permitted
successors), pursuant to the Third Amended and Restated Collateral Agreement
dated as of January 29, 2010 (as further amended, restated, supplemented or
otherwise modified from time to time), by and among Hexion LLC, Parent, certain
subsidiaries of Parent, and JPMorgan Chase Bank, N.A., as collateral agent, or
(b) any agent or trustee for any other Senior Lenders (as defined in the
Intercreditor Agreement), and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the limitations and provisions of the
Existing Second Lien Intercreditor Agreement and the Intercreditor Agreement. In
the event of any conflict between the terms of any of the Existing Second Lien
Intercreditor Agreement

 

-31-



--------------------------------------------------------------------------------

and the Intercreditor Agreement, on the one hand, and the terms of this
Agreement, on the other hand, then the terms of the Existing Second Lien
Intercreditor Agreement or the Intercreditor Agreement, as applicable, shall
govern. Nothing herein is intended, or shall be construed, to give any Loan
Party any additional right, remedy or claim under, to or in respect of this
Agreement or any Collateral.

SECTION 7.18. Senior Collateral Documents. The Collateral Agent acknowledges and
agrees, on behalf of itself and any Secured Party, that, any provision of this
Agreement to the contrary notwithstanding, until the Discharge of Senior Lender
Claims, the Pledgors shall not be required to act or refrain from acting
pursuant to this Agreement or with respect to any Collateral on which the
Intercreditor Agent has a Lien superior in priority to the Collateral Agent’s
Lien thereon in any manner that would result in a default under the terms and
provisions of the Senior Lender Documents.

SECTION 7.19. Dutch Parallel Debt.

(a) The U.S. Issuer hereby irrevocably and unconditionally undertakes to pay to
the Collateral Agent amounts equal to the aggregate amount payable
(verschuldigd) by it to the Holders under the Notes Obligations, (these payment
undertakings to the Collateral Agent hereinafter collectively referred to as the
“Parallel Debt Notes Obligations”).

(b) The Parallel Debt Notes Obligations will become due and payable (opeisbaar)
immediately upon the Collateral Agent’s first demand, which may be made at any
time, as and when one or more of the Notes Obligations becomes due and payable.

(c) Each of the parties to this Agreement hereby acknowledges that: (i) the
Parallel Debt Notes Obligations constitutes undertakings, obligations and
liabilities of the U.S. Issuer to the Collateral Agent which are transferable
and independent from, and without prejudice to, the corresponding Notes
Obligations and (ii) the Parallel Debt Notes Obligations represent the
Collateral Agent’s own separate claims to receive payment of the Parallel Debt
Notes Obligations from the U.S. Issuer, it being understood, that the amounts
which may become due and payable by the U.S. Issuer in respect of the Parallel
Debt Notes Obligations from time to time shall never exceed the aggregate amount
which is payable under the Notes Obligations from time to time.

(d) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Collateral Agent against the U.S. Issuer in respect of
the Parallel Debt Notes Obligations and the claims of any or more of the Holders
against the U.S. Issuer in respect of the Notes Obligations payable to the
Holders do not constitute common property (een gemeenschap) within the meaning
of Article 3:166 of the Netherlands Civil Code (“NCC”) and that the provisions
relating to such common property shall not apply. If, however, it shall be held
that such claims of the Collateral Agent and such claims of any one or more of
the Holders do constitute such common property and such provisions do apply, the
parties to this Agreement agree that the Intercreditor Agreement shall
constitute the administration agreement (beheersregeling) within the meaning of
Article 3:168 NCC.

 

-32-



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 NCC and
that Article 6:16 NCC shall not apply, and therefore that the provisions
relating to common property (een gemeenschap) within the meaning of article
3:166 NCC shall not apply by analogy to the relationship between the Holders and
the Collateral Agent on the one hand, and the U.S. Issuer as debtor of the
Parallel Debt Notes Obligations on the other hand.

(f) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any
amount in payment of the Parallel Debt Notes Obligations (the “Notes Received
Amount”), the Collateral Agent shall distribute such amount among the Holders in
accordance with the Intercreditor Agreement. Upon irrevocable (onaantastbaar)
receipt of any Notes Received Amount, the Notes Obligations shall be reduced by
an aggregate amount (the “Notes Deductible Amount”) equal to the Notes Received
Amount in the manner as if the Notes Deductible Amount were received as a
payment of the Notes Obligations on the date of receipt by the Collateral Agent
of the Notes Received Amount.

SECTION 7.20. ULC Shares. Notwithstanding any provisions to the contrary
contained in this Agreement or any other document or agreement among all or some
of the parties hereto, the applicable Pledgor is the sole registered and
beneficial owner of Pledged ULC Shares pledged by such Pledgor and will remain
so until such time as such Pledged ULC Shares are effectively transferred into
the name of the Collateral Agent or another person on the books and records of
the issuer of such ULC Shares. Accordingly the Pledgor shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of such Pledged ULC Shares (except insofar as the Pledgor has
granted a security interest in such dividend on or other distribution, and any
shares that are collateral shall be delivered to the Collateral Agent to hold as
collateral hereunder) and shall have the right to vote such collateral and to
control the direction, management and policies of the issuer of such Pledged ULC
Shares to the same extent as the Pledgor would if such collateral were not
pledged to the Collateral Agent pursuant hereto. Nothing in this Agreement or
any other document or agreement among all or some of the parties hereto is
intended to, and nothing in this Agreement or any other document or agreement
among all or some of the parties hereto shall, constitute the Collateral Agent
or any person other than the relevant Pledgor, a member of the issuer of such
Pledged ULC Shares or any other ULC for the purposes of the Companies Act (Nova
Scotia) until such time as notice is given to the Pledgor (and not revoked) as
provided herein and further steps are taken thereunder so as to register the
Collateral Agent or other person as holder of such Pledged ULC Shares. To the
extent any provision hereof would have the effect of constituting the Collateral
Agent as a member of the issuer of Pledged ULC Shares prior to such time, such
provision shall be severed therefrom and ineffective with respect to collateral
that are Pledged ULC Shares without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to property that is not Pledged ULC Shares.
Except upon the exercise of rights to sell or otherwise dispose of the Pledged
ULC Shares following the occurrence of an Event of Default the Pledgor shall not
cause or permit, or enable the issuer of Pledged ULC Shares to cause or permit,
the Collateral Agent to: (a) be registered as a shareholder or member of the
issuer of Pledged ULC Shares; (b) have any notation entered in its favor in the
share register of the issuer of Pledged ULC Shares; (c) be held out as
shareholder or member of the issuer of Pledged ULC Shares; (d) receive, directly
or indirectly, any dividends, property or other distributions from the issuer of
Pledged ULC Shares

 

-33-



--------------------------------------------------------------------------------

by reason of the Collateral Agent holding a security interest in the Pledged ULC
Shares; or (e) act as a shareholder or member of the issuer of Pledged ULC
Shares, or exercise any rights of a shareholder or member including the right to
attend a meeting of the issuer of Pledged ULC Shares or vote the Pledged ULC
Shares.

[Signature Page Follows]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HEXION SPECIALTY CHEMICALS, INC., By:   /s/ Authorized Signatory   Name:  
Title:

 

BORDEN CHEMICAL FOUNDRY, LLC, By   /s/ Authorized Signatory   Name:   Title:

 

BORDEN CHEMICAL INVESTMENTS, INC., By   /s/ Authorized Signatory   Name:  
Title:

 

HEXION U.S. FINANCE CORP., By   /s/ Authorized Signatory   Name:   Title:

 

HSC CAPITAL CORPORATION, By   /s/ Authorized Signatory   Name:   Title:

Notes Collateral Agreement



--------------------------------------------------------------------------------

LAWTER INTERNATIONAL INC., By   /s/ Authorized Signatory   Name:   Title:

 

BORDEN CHEMICAL INTERNATIONAL, INC., By   /s/ Authorized Signatory   Name:  
Title:

 

OILFIELD TECHNOLOGY GROUP, INC., By   /s/ Authorized Signatory   Name:   Title:

 

HEXION CI HOLDING COMPANY (CHINA) LLC,

By Lawter International Inc., as sole managing

      member

By   /s/ Authorized Signatory   Name:   Title:

Notes Collateral Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST FSB, as Collateral Agent By:   /s/ Authorized Signatory   Name:
  Title:

Notes Collateral Agreement



--------------------------------------------------------------------------------

Schedule I

to the Notes Collateral Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule II

to the Notes Collateral Agreement

CAPITAL STOCK; DEBT SECURITIES

CAPITAL STOCK

 

Number of Issuer Certificate

  

Registered Owner

  

Number and Class

of Equity Interest

   Percentage of
Equity Interests

Hexion Specialty Chemicals, Inc.

No. 3

   Hexion LLC    82,556,847 shares of common stock    100%

North America Sugar

Industries Incorporated

No. B-2000

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Oilfield Technology Group, Inc.

C-2

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Hexion 2 Nova Scotia Finance, ULC

No. 2

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Hexion Specialty Chemicals Canada, Inc.

No. 18 and No. 19

  

Hexion Specialty

Chemicals, Inc.

  

489,866 common

shares

   100%

Hexion Nova Scotia Finance, ULC

No. 2

  

Hexion Specialty

Chemicals, Inc.

  

200 shares of

common stock

   100%

Hexion US Finance Corp.

No. C-2

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Hexion 2 US Finance Corp.

No. C-1

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Borden Chemical Foundry, LLC

No. 1

  

Hexion Specialty

Chemicals, Inc.

   1,000 common units    100%

Borden Chemical Investments, Inc.

No. C-4

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Borden Chemical International, Inc.

No. C-2

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

HSC Capital Corporation

No. 3

  

Hexion Specialty

Chemicals, Inc.

  

1000 shares of

common stock

   100%

Hexion Specialty Chemicals Holding B.V.

Uncertificated

  

Hexion Specialty

Chemicals, Inc.

   N/A    100%

Lawter International Inc.

C-2

  

Hexion Specialty

Chemicals, Inc.

  

100 shares of

common stock

   100%

Hexion CI Holding

Company (China) LLC

No. 1

   Lawter International, Inc.    100 units    100%



--------------------------------------------------------------------------------

Number of Issuer Certificate

  

Registered Owner

  

Number and Class

of Equity Interest

   Percentage of
Equity Interests Hexion Funing Holdings Limited          No. 1    Lawter
International Inc.    3,500 shares    100% No. 2    Lawter International Inc.   
6,500 shares    Hexion IAR Holdings (HK) Limited          No. 1   

Hexion CI Holding

Company (China) LLC

   3,500 shares    100%

No. 2

  

Hexion CI Holding

Company (China) LLC

  

6,500 shares

   Hexion Nanping Holdings Limited          No. 1   

Hexion CI Holding

Company (China) LLC

   3,500 shares    100%

No. 2

  

Hexion CI Holding

Company (China) LLC

  

6,500 shares

  

Hexion Specialty Chemicals Holding Germany

GmbH

Uncertificated

   Hexion Specialty Chemicals, Inc.    N/A    100%

Nimbus Merger Sub, Inc.

No. 1

   Hexion Specialty Chemicals, Inc.    100 shares    100% Hexion Quimica S.A.   
      No. 14    Hexion Specialty Chemicals, Inc.    10,566 shares    100% No. 17
   Hexion Specialty Chemicals, Inc.   

307 shares

  

No. 18

   Hexion Specialty Chemicals, Inc.   

737 shares

  



--------------------------------------------------------------------------------

DEBT SECURITIES

 

Securities

  

Issuer

  

Lender

  

Initial Principal Amount

Pledged Global

Intercompany Note

  

U.S. Borrower and

subsidiaries

  

U.S. Borrower and

subsidiaries

   Amounts outstanding from time to time



--------------------------------------------------------------------------------

Schedule III

to the Notes Collateral Agreement

INTELLECTUAL PROPERTY

 

1. Copyrights and copyright licenses

None.

 

2. Patents and patent licenses

 

  a. Patents

Please see attached Patent Schedule.

 

  b. Patent Licenses

Listed below, are written licenses or sublicenses agreements now in effect
regarding the Parent or its Subsidiaries use of the patent rights:

 

  (1) Settlement and License Agreement with DSM regarding DSM’s US Patent No.
4,844,604 and foreign counterpart patents relating to the use of a particular
adhesion promoter for its optical fiber coatings.

 

3. Trademarks and Trademark Licenses

 

  a. Trademarks

Please see attached Trademark Schedule.

 

  b. Trademark Licenses

 

Licensor

  

Licensee

  

Licensed Marks

   Effective
Date   

Term

Hexion Specialty

Chemicals, Inc.

  

Southern Foods Group, L.P.

(now owned by Dean Foods/ Suiza)

  

BORDEN

ELSIE

   9/4/1997   

5 years (Initial)

Automatic 5 yr. Renewal

Hexion Specialty

Chemicals, Inc.

  

Mid-American Dairymen, Inc.

(n.k.a. Dairy Farmers of America “DFA”)

  

BORDEN

ELSIE

   12/31/97   

5 years (Initial)

Automatic Renewal

Hexion Specialty

Chemicals, Inc.

  

Eagle Family Foods, Inc.

(now owned by J.M. Smucker Company)

  

BORDEN

ELSIE

   1/23/1998    Perpetual

Hexion Specialty

Chemicals, Inc.

   Lotte Co. Ltd.   

BORDEN

& LADY BORDEN

   4/28/1994   

20 years

Automatic Renewal

Hexion Specialty

Chemicals, Inc.

   B. F. Brands International, Inc.   

BORDEN

ELSIE

   1/1/2008   

Perpetual 30 years

Automatic Renewal



--------------------------------------------------------------------------------

Licensor

  

Licensee

  

Licensed Marks

   Effective
Date   

Term

Hexion Specialty Chemicals, Inc.   

MBI Inc

(Danbury Mint)

   Replicas of milk trucks    1/1/03    12/31/08 Borden Chemical Investments,
Inc.    Hexion Specialty Chemicals, Inc.    Domestic Chemical Marks    4/3/96   

5 years

Renewable

Hexion Specialty Chemicals, Inc.    Premium Brands of Puerto Rico   

BORDEN

ELSIE

   5/22/98   

10 years

Renewable

Borden Chemical

Investments, Inc.

   Alba Adesivos Industria E Comercio, Ltda.   

Cascamite

Casco

Cascofix

CascohobbyCascola

Cascolac

Cascolar

Cascor

Cascolor

Cascophen

Cascopox

Cascorez

Casco Pad

Casotack

   3/30/06    Perpetual



--------------------------------------------------------------------------------

Trademark Schedule

US Trademarks owned by Hexion Specialty Chemicals, Inc., as successor in
interest to (i) Resolution Performance Products LLC, (ii) Resolution Specialty
Materials LLC, (iii) Borden Chemical, Inc. or (iv) BDS Two, Inc.1:

 

Trademark Name

   Application Number    Application/Filing Date    Registration Number   
Registration Date    Expiration Date 100-S    72222722    06-Jul-1965    0815679
   27-Sep-1966    27-Sep-2016 91    72017152    09-Oct-1956    647962   
02-Jul-1957    ABCO    75370988    09-Oct-1997    2518946    18-Dec-2001   
18-Dec-2011 ABSIZE    73388035    23-Sep-1982    1258092    22-Nov-1983   
03-Sep-2013 ACE    77012374    03-Oct-2006    3328328    06-Nov-2007   
06-Nov-2017 ACFRAC (block)    73461465    18-Jan-1984    1309548    18-Dec-1984
   18-Dec-2014 ACPACK (STYLIZED LETTERS)    73535527    02-May-1985    1368489
   05-Nov-1985    05-Nov-2015 ACRYLAMAC    74585326    13-Oct-1994    1950642   
23-Jan-1996    23-Jan-2016 ACTIVATOR    77868379    09-Nov-2009          ALBECOR
   77679281    26-Feb-2009          ALBECOR-BIO    77774581    06-Jul-2009      
   ALBEMAST    77357084    20-Dec-2007          ALBESTER    74556794   
03-Aug-1994    1914408    29-Aug-1995    29-Aug-2015 ALCURE    75424133   
27-Jan-1998    2369143    18-Jul-2000    18-Jul-2010 ALPHA-REZ    78299503   
12-Sep-2003    2897359    26-Oct-2004    26-Oct-2014 AQUAMAC    74610767   
13-Oct-1994    1950840    23-Jan-1996    23-Jan-2016 ARCHEMIS    78219628   
27-Feb-2003    3056136    31-Jan-2006    31-Jan-2016 ARICEL    74262172   
03-Apr-1992    1787723    17-Aug-1993    17-Aug-2013 AXILAT    79036425   
18-Jan-2007    3392161    04-Mar-2008    04-Mar-2018 Bakelite (Word)    72187976
   04-Mar-1964    788887    04-May-1965    04-May-2015 BENCHMARK    74669735   
04-May-1995    1999367    10-Sep-1996    10-Sep-2016 BETACURE    73648696   
09-Mar-1987    1472754    19-Jan-1988    19-Jan-2018 BONDSHIELD (Stylized)   
78173010    10-Oct-2002    3024295    06-Dec-2005    06-Dec-2015 BORD’N-SEAL
(SPECIAL FORM)    78334920    02-Dec-2003    2990484    30-Aug-2005   
30-Aug-2015

 

1

With respect to trademarks owned by predecessors of Hexion Specialty Chemicals,
Inc., Hexion Specialty Chemicals, Inc. is in the process of recording the owner
as Hexion Specialty Chemicals, Inc.



--------------------------------------------------------------------------------

Trademark Name

   Application Number    Application/Filing Date    Registration Number   
Registration Date    Expiration Date BORPAC (SPECIAL FORM)    78/351292   
13-Jan-2004          BUREZ    76384208    15-Mar-2002    2890744    05-Oct-2004
   05-Oct-2014 BURNETTS    71014500    11-Nov-1905    53316    29-May-1906   
CARBAMAC    74585327    13-Oct-1994    1950643    23-Jan-1996    23-Jan-2016
CARDURA    72144546    14-May-1962    747425    02-Apr-1963    02-Apr-2013
CASCAMITE    71440540    11-Feb-1941    388311    17-Jun-1941    17-Jun-2011
CASCO    71126172    17-Dec-1919    132322    22-Jun-1920    22-Jun-2010
CASCOMEL    72286999    15-Dec-1967    860354    19-Nov-1968    19-Nov-2018
CASCOMELT    72182459    06-Dec-1963    785790    02-Mar-1965    02-Mar-2015
CASCOPHEN    71434774    08-Aug-1940    0384795    04-Feb-1941    04-Feb-2011
CASCO-RESIN    73106972    18-Nov-1976    1070827    09-Aug-1977    09-Aug-2017
CASCOREZ    71519508    25-Mar-1947    435742    06-Jan-1948    06-Jan-2018
CASCOWAX    73380608    18-Aug-1982    1251443    20-Sep-1983    20-Sep-2013
CELLOBOND    73301102    16-Mar-1981    1252582    04-Oct-1993    04-Oct-2013
CERAMAX    78340430    12-Dec-2003    2913251    21-Dec-2004    21-Dec-2014
CHEMACOIL    74585328    13-Oct-1994    1952672    30-Jan-1996    30-Jan-2016
CILC-N-KOTE    73072398    11-Sep-2006    1046209    17-Aug-1976    CINERGI   
75106439    20-May-1996    2049160    01-Apr-1997    01-Apr-2017 ConKur   
77736258    13-May-2009          DATASHIELD    78009629    24-May-2000   
2735553    06-Jul-2003    DATASHIELD (STYLIZED)    78/173186    10-Oct-2002   
2913826    21-Dec-2004    21-Dec-2014 DECOTHERM    73025056    24-Jun-1974   
1069192    12-Jul-1977    12-Jul-2017 DESIGN    72322773    26-Mar-1969   
0889551    21-Apr-1970    26-Aug-2010 DURAMAC    74585329    13-Oct-1994   
1950644    23-Jan-1996    23-Jan-2016 DURITE    71163717    11-May-1922   
166026    27-Mar-1923    27-Mar-2013 ECOBIND    78895887    30-May-2006   
3321677    23-Oct-2007    23-Oct-2017 ECO-REZ    77884699    02-Dec-2009      
   ELSIE    72231036    22-Oct-1965    810861    05-Jul-1966    ELSIE (DESIGN
PLUS OVAL    71/463642    25-Sep-1943    405706    15-Feb-1944    ELSIE BORDEN
DESIGN    76/591578    11-May-2004    2,951,221    11-May-2004    ELSIE BORDEN
DESIGN    75/747000    09-Jul-1999    2464457    26-Jun-2001    ELSIE DESIGN
(COW HEAD)    576309    30-Mar-1949    529468    22-Aug-1950    ELSIE DESIGN
(DAISY)    71440908    24-Feb-1941    397158    25-Aug-1942    ELSIE (DESIGN
PLUS OVAL)    463642    25-Sep-1943    405706    15-Feb-1944   



--------------------------------------------------------------------------------

Trademark Name

   Application Number    Application/Filing Date    Registration Number   
Registration Date    Expiration Date ELSIE’S KITCHEN    75/703923    06-May-1999
   2458209    05-Jun-2001    EPIKOTE    71629822    16-May-1952    570404   
10-Feb-1953    10-Feb-2013 EPIKURE    74444730    06-Oct-1993    2024235   
17-Dec-1996    17-Dec-2016 EPI-REZ    71555061    20-Apr-1948    534577   
12-Dec-1950    12-Dec-2010 EPI-REZ    72009030    29-May-1956    641951   
26-Feb-1957    26-Feb-2017 EPON    71693727    23-Aug-1955    0625682   
24-Apr-1956    24-Apr-2016 EPON    73257740    11-Apr-1980    1197554   
15-Jun-1982    15-Jun-2012 EPON HPT    73627410    28-Oct-1986    1444691   
30-Jun-1987    30-Jun-2017 EPONEX    73232524    24-Sep-1979    1192680   
30-Mar-1982    30-Mar-2012 EPONOL    72107216    26-Oct-1960    0720158   
22-Aug-1961    22-Aug-2011 FENTAK    78221480    04-Mar-2003    3000626   
27-Sep-2005    27-Sep-2015 FIRE PRF2    73830861    12-Oct-1989    1626489   
11-Dec-1990    11-Dec-2010 FLASHDRI    71348445    10-Mar-1934    0314647   
03-Jul-1934    FLEX-REZ    78155861    20-Aug-2002    2830818    06-Apr-2004   
06-Apr-2014 FLUORON    73735967    23-Jun-1988    1520393    17-Jan-1989   
17-Jan-2019 FOREMOST ADHESIVES FORMULATOR    75732375    18-Jun-1999    2448500
   01-May-2001    FOREMOST FORMULATOR    75731678    18-Jun-1999    2452240   
15-May-2001    HALEX    72214881    24-Mar-1965    0815678    27-Sep-1966   
27-Sep-2016 HELOXY    78824899    28-Feb-2006    3236573    01-May-2007   
01-May-2017 HEXICRETE    77723297    27-Apr-2009    3732729    29-Dec-2009   
29-Dec-2019 HEXIJET    78895816    30-May-2006    3218046    13-Mar-2007   
13-Mar-2017 HEXION and X Device    78605244    08-Apr-2005    3415668   
22-Apr-2008    22-Apr-2018 HEXION (word)    78605207    08-Apr-2005    3432698
   20-May-2008    20-May-2018 HEXITHERM    77366449    08-Jan-2008    3588573   
10-Mar-2009    10-Mar-2019 HYDREAU    75713544    25-May-1999    2474221   
31-Jul-2001    31-Jul-2011 HYDRO KUP    75199075    18-Nov-1996    2161469   
02-Jun-1998    HYDRO-REZ    76322557    09-Oct-2001    2571473    21-May-2002   
21-May-2012 HYDROSPERSE    73072399    22-Dec-1975    1046210    17-Aug-1976   
IRLON11    73270223    14-Jul-1980    1191006    02-Mar-1982    23-May-2012
KLEARSHIELD (STYLIZED)    78173117    10-Oct-2002    3013774    08-Nov-2005   
08-Nov-2015 KLEEROX    75455107    23-Mar-1998    2244630    11-May-1999   
11-May-2019 L-100    71578817    13-May-1949    0530987    19-Sep-1950   
19-Sep-2010 LAWTER    78425281    26-May-2004    3127705    08-Aug-2006   
08-Aug-2016 LITHKYD    73274063    14-Aug-1980    1217996    30-Nov-1982   
17-Apr-2013 LUBRIL    74401953    15-Jun-1993    1932479    07-Nov-1995   
07-Nov-2015



--------------------------------------------------------------------------------

Trademark Name

   Application Number    Application/Filing Date    Registration Number   
Registration Date    Expiration Date LUCIWAX    73054974    12-Jun-1975   
1049894    12-Oct-1976    12-Oct-2016 MACOPOL    74585331    13-Oct-1994   
1950646    23-Jan-1996    23-Jan-2016 MINI-THERM    73207834    19-Mar-1976   
1146987    17-Feb-1981    MIRREX    73360128    16-Apr-1982    1247475   
09-Aug-1983    03-Sep-2013 MIRRITE    73368296    07-Jun-1982    1251391   
20-Sep-1983    12-Jun-2013 MONO-LITH    78896039    30-May-2006    3218048   
13-Mar-2007    13-Mar-2017 NEW GEN    75783329    24-Aug-1999    2858210   
29-Jun-2004    NORPOL    75454036    20-Mar-1998    2246001    18-May-1999   
18-May-2019 NYPOL    73084789    22-Apr-1976    1080103    27-Dec-1977   
27-Dec-2017 PERMALOID    75453571    20-Mar-1998    2384546    12-Sep-2000   
12-Sep-2010 PerviousCrete    77736145    13-May-2009          PETRO-REZ   
73108197    01-Dec-1976    1073871    27-Sep-1977    27-Sep-2017 PEXATE   
72338781    24-Sep-1969    0903690    08-Dec-1970    12-Apr-2011 PENTALYN   
71430398    05-Apr-1940    380452    20-Aug-1940    PHENOMEL    78140736   
02-Jul-2002    2849332    01-Jun-2004    01-Jun-2014 PHENOMEL    78173186   
10-Oct-2002    2913826    21-Dec-2004    PINEREZ    76389039    01-Apr-2002   
2809808    03-Feb-2004    03-Feb-2014 PLASTICRYL    75402835    10-Dec-1997   
2260576    13-Jul-1999    13-Jul-2019 POLYMAC    74585333    13-Oct-1994   
1950647    23-Jan-1996    23-Jan-2016 POLYMID    72126526    23-Aug-1961   
0738065    25-Sep-1962    02-May-2013 POLYSPERSE    73025057    24-Jun-1974   
1046604    24-Aug-1976    24-Aug-2016 POLY-SHIELD    75099314    06-May-1996   
2052607    15-Apr-1997    PRIME PLUS    77877641    20-Nov-2009         
PROGASOL    73595760    28-Apr-1986    1460464    13-Oct-1987    13-Oct-2017
PROPTRAC    77114354    23-Feb-2007    3437184    27-May-2008    27-May-2018
PROTACT    75845056    29-Nov-1999    2511107    20-Nov-2001    20-Nov-2011
QUABOND (stylized)    71682061    21-Feb-1955    0614661    25-Oct-1955   
25-Oct-2015 RCCRETE    77735264    12-May-2009          REACTOL    76070741   
13-Jun-2000    2477814    14-Aug-2001    14-Aug-2011 REP OF ELSIE IN DAISY
DESIGN    72017152    09-Oct-1956    647962    02-Jul-1957    RESOLUTION   
76238388    10-Apr-2001    2743497    29-Jul-2003    RESOLUTION    78009629   
24-May-2000    2735553    08-Jul-2003    REZIMAC    74585334    13-Oct-1994   
1950648    23-Jan-1996    23-Jan-2016 RUTAPHEN    74391999    18-May-1993   
1867890    20-Dec-1994    20-Dec-2014 SEACO    73428953    06-Jun-1983   
1282904    26-Jun-2004    26-Jun-2014 SETALIN    73489633    13-Jul-1984   
1372000    26-Nov-1985    26-Nov-2015 SMART PROPPANT    77672074    17-Feb-2009
   3732651    29-Dec-2009    29-Dec-2019



--------------------------------------------------------------------------------

Trademark Name

   Application Number    Application/Filing Date    Registration Number   
Registration Date    Expiration Date SNOWTACK    78271598    08-Jul-2003   
2945132    26-Apr-2005    26-Apr-2015 SPECTRASHIELD (Stylized)    78172855   
10-Oct-2002    2935507    22-Mar-2005    22-Mar-2015 STRESS BOND    77877774   
20-Nov-2009          STRUCTURFAST    75614963    04-Jan-1999    2402737   
07-Nov-2000    07-Nov-2010 STRUCTURSEAL    76162905    10-Nov-2000    2714167   
06-May-2003    06-May-2013 SUPRALEV    74225366    21-Nov-1991    1753482   
23-Feb-1993    03-May-2013 SYNTHEBOND    78369983    18-Feb-2004    2982204   
02-Aug-2005    02-Aug-2015 SYNTHESIZE    73308253    30-Apr-1981    1200788   
13-Jul-1982    03-Apr-2012 TEXALON    72185302    24-Jan-1964    0775599   
25-Aug-1964    28-Jun-2014 TEXBLEND    76338703    15-Nov-2001    2674496   
14-Jan-2003    14-Jan-2013 THERMEX    72121742    09-Jun-1961    0738456   
02-Oct-1962    02-May-2013 THERMOGEL    72390126    23-Apr-1971    0935897   
20-Jun-1972    09-Sep-2012 THE WORLD OF FIBER OPTICS (& Design)    76239062   
10-Apr-2001    2602719    30-Jul-2002    THOR (stylized)    71353319   
29-Jun-1934    0318619    30-Oct-1934    30-Oct-2014 TRIONOL    72150175   
31-Jul-1962    0758664    22-Oct-1963    13-Jun-2013 ULTRA-REZ    74022948   
26-Jan-1990    1621861    13-Nov-1990    25-Jan-2011 VALUBOND    77877708   
20-Nov-2009          VARIFLEX    73076931    11-Feb-1976    1047446   
07-Sep-1976    VELVETOL    78610793    18-Apr-2005    3109049    27-Jun-2006   
27-Jun-2016 VEOVA    74251218    02-Mar-1992    1723117    13-Oct-1992   
13-Oct-2012 VERSATIC    77015123    05-Oct-2006    3271227    31-Jul-2007   
31-Jul-2017 WEBVAR    74674421    16-May-1995    2014972    12-Nov-1996   
12-Nov-2016 WONDER BOND    72274403    21-Jun-1967    0857305    24-Aug-1968   
24-Aug-2018 XRT    78163047    11-Sep-2002    2830843    06-Apr-2004   
06-Apr-2014



--------------------------------------------------------------------------------

Patent Schedule

US Patents owned by Hexion Specialty Chemicals, Inc., as successor in interest
to (i) Resolution Performance Products LLC, (ii) Resolution Specialty Materials
LLC and (iii) Borden Chemical, Inc.:2

 

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 07/471032   
26-Jan-90    4965331    23-Oct-90    26-Jan-10 07/524010    16-May-90    5061742
   29-Oct-91    16-May-10 07/524350    16-May-90    5075155    24-Dec-91   
16-May-10 07/562206    2-Aug-90    5096983    17-Mar-92    2-Aug-10 07/648780   
31-Jan-91    5098964    24-Mar-92    31-Jan-11 07/648778    31-Jan-91    5098965
   24-Mar-92    31-Jan-11 07/733424    22-Jul-91    5102702    7-Apr-92   
22-Jul-11 07/508063    10-Apr-90    5110495    5-May-92    10-Apr-10 07/779667
   21-Oct-91    5118889    2-Jun-92    21-Oct-11 07/668826    13-Mar-91   
5137987    11-Aug-92    13-Mar-11 07/537398    13-Jun-90    5141974    25-Aug-92
   13-Jun-10 07/722983    28-Jun-91    5146006    8-Sep-92    28-Jun-11
07/537316    13-Jun-90    5149730    22-Sep-92    13-Jun-10 07/727457   
9-Jul-91    5175250    29-Dec-92    9-Jul-11 07/884247    11-May-92    5185388
   9-Feb-93    11-May-12 07/851376    12-Mar-92    5191128    2-Mar-93   
12-Mar-12 07/272287    17-Nov-88    5202051    13-Apr-93    13-Apr-10 07/841179
   25-Feb-92    5217665    8-Jun-93    25-Feb-12 07/792004    14-Nov-91   
5218038    8-Jun-93    14-Nov-11 07/960144    13-Oct-92    5292972    8-Mar-94
   13-Oct-12 07/988247    9-Dec-92    5296520    22-Mar-94    9-Dec-12 08/095931
   22-Jul-93    5296584    22-Mar-94    20-May-12

 

2

With respect to patents owned by predecessors to Hexion Specialty Chemicals,
Inc., Hexion Specialty Chemicals, Inc. is in the process of recording the owner
as Hexion Specialty Chemicals, Inc.

 

1



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 07/773895   
25-Oct-91    5304225    19-Apr-94    25-Oct-11 08/166096    13-Dec-93    5317050
   31-May-94    9-Dec-12 08/201361    24-Feb-94    5334675    2-Aug-94   
9-Dec-12 08/110574    23-Aug-93    5345001    6-Sep-94    23-Aug-13 07/868933   
16-Apr-92    5352712    4-Oct-94    4-Oct-11 07/960008    13-Oct-92    5378793
   3-Jan-95    13-Oct-12 08/204782    2-Mar-94    5395913    7-Mar-95   
2-Mar-14 08/138350    18-Oct-93    5399606    21-Mar-95    18-Oct-13 07/742531
   8-Aug-91    5416531    9-8-91    08/214076    16-Mar-94    5424365   
13-Jun-95    16-Mar-14 08/294645    23-Aug-94    5429865    4-Jul-95   
23-Aug-14 08/189971    1-Feb-94    5436279    25-Jul-95    1-Feb-14 08/119026   
9-Sep-93    5439863    8-Aug-95    9-Sep-13 08/128932    29-Sep-93    5442035   
15-Aug-95    29-Sep-13 08/119031    9-Sep-93    5444030    22-Aug-95    9-Sep-13
   30-Jun-94    5446089    29-Aug-95    15-Dec-12 07/263548    27-Oct-88   
5458959    17-Oct-95    17-Oct-12 08/274949    14-Jul-94    5480960    2-Jan-96
   14-Jul-14 08/212302    14-Mar-94    5489619    6-Feb-96    6-Feb-13 08/487337
   7-Jun-95    5498647    12-Mar-96    12-Mar-13 08/424846    19-Apr-95   
5500461    19-Mar-96    19-Apr-15 08/474350    7-Jun-95    5500462    19-Mar-96
   19-Mar-13 08/313721    27-Sep-94    5525698    11-Jun-96    27-Sep-14
08/341172    16-Nov-94    5527835    18-Jun-96    18-Jun-13 08/426273   
21-Apr-95    5536529    16-Jul-96    16-Jul-13 08/454585    31-May-95    5538791
   23-Jul-96    23-Jul-13 08/420550    12-Apr-95    5539073    23-Jul-96   
12-Apr-15 08/436187    15-Nov-93    5552519    3-Sep-96    15-Nov-13 08/388133
   13-Feb-95    5556705    17-Sep-96    13-Feb-15 08/572199    13-Dec-95   
5569536    29-Oct-96    13-Dec-15

 

2



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 07/811980   
23-Dec-91    5578668    26-Nov-96    26-Nov-13 08/587984    17-Jan-96    5587403
   24-Dec-96    24-Apr-12 08/625839    1-Apr-96    5597876    28-Jan-97   
1-Apr-16 08/391038    21-Feb-95    5621036    15-Apr-97    21-Feb-15 08/585380
   1-Jan-96    5623031    22-Apr-97    1-Jan-16 08/469824    6-Jun-95    5635583
   3-Jun-97    6-Jun-15 08/555047    8-Nov-95    5637374    10-Jun-97   
15-Dec-12 08/700764    12-Aug-96    5637654    10-Jun-97    12-Aug-16 08/411887
   28-Mar-95    5639806    17-Jun-97    28-Mar-15 08/430281    28-Apr-95   
5639846    17-Jun-97    17-Jun-14 08/225890    11-Apr-94    5648404    15-Jul-97
   15-Jul-14 08/495047    26-Jun-95    5650478    22-Jul-97    26-Jun-15
08/487317    7-Jun-95    5684114    4-Nov-97    4-Nov-14 08/416192    4-Apr-95
   5686506    11-Nov-97    4-Apr-15 08/422318    13-Apr-95    5700587   
23-Dec-97    23-Dec-14 08/647923    30-Nov-94    5711792    27-Jan-98   
27-Jan-15 08/504277    19-Jul-95    5723703    3-Mar-98    19-Jul-15 08/566574
   28-Nov-95    5739186    14-Apr-98    28-Nov-15 08/582855    4-Jan-96   
5739213    14-Apr-98    4-Jan-16 08/896118    17-Jul-97    5741835    21-Apr-98
   17-Jul-17 08/740664    31-Oct-96    5744514    28-Apr-98    31-Oct-16
08/958348    27-Oct-97    5811198    22-Sep-98    08/768055    16-Dec-96   
5840215    24-Nov-98    16-Dec-16 08/861430    21-May-97    5869590    9-Feb-99
   12-Apr-16 08/889605    8-Jul-97    5880246    9-Mar-99    8-Jul-17 08/861408
   21-May-97    5880297    9-Mar-99    21-May-17 08/187006    17-Mar-94   
5881194    9-Mar-99    9-Mar-16 08/988567    11-Dec-97    5891966    6-Apr-99   
11-Dec-17 09/032892    27-Feb-98    5900468    4-May-99    27-Feb-18 08/487552
   7-Jun-95    5902442    11-May-99    11-May-16

 

3



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 08/575637   
20-Dec-95    5908873    1-Jun-99    20-Dec-15 09/053541    1-Apr-98    5910521
   8-Jun-99    1-Apr-18 08/810449    4-Mar-97    5916933    29-Jun-99   
28-Mar-15 08/704259    28-Aug-96    5916966    29-Jun-99    6-Jun-15 08/963483
   3-Nov-97    5952440    14-Sep-99    3-Nov-17 08/861437    21-May-97   
5962556    5-Oct-99    21-May-17 08/906660    7-Aug-97    5962584    5-Oct-99   
7-Aug-17 08/558357    16-Nov-95    5962629    5-Oct-99    16-Nov-15 08/930637   
20-Jan-98    5977214    2-Nov-99    20-Jan-18 09/057834    9-Apr-98    5980597
   9-Nov-99    9-Apr-18 09/030111    25-Feb-98    5981796    9-Nov-99   
25-Feb-18 08/978073    25-Nov-97    5998508    7-Dec-99    25-Nov-17 09/158584
   22-Sep-98    6001950    14-Dec-99    22-Sep-18 09/063750    21-Apr-98   
6005060    21-Dec-99    21-Apr-18 09/067373    27-Apr-98    6011186    4-Jan-00
   27-Apr-18 08/906659    7-Aug-97    6013725    11-Jan-00    7-Aug-17 08/977977
   25-Nov-97    6013757    11-Jan-00    25-Nov-17 09/142102    23-Jan-98   
6014488    11-Jan-00    23-Jan-18 08/532807    10-May-94    6015846    18-Jan-00
   18-Jan-17 08/883505    26-Jun-97    6015873    18-Jan-00    26-Jun-17
08/965661    6-Nov-97    6024839    15-Feb-00    6-Nov-17 08/806148    25-Feb-97
   6046252    2-Apr-00    11-Apr-14 08/989618    12-Dec-97    6048911   
11-Apr-00    12-Dec-17 08/932396    17-Sep-97    6050047    18-Apr-00   
12-Apr-16 09/223481    30-Dec-98    6060611    9-May-00    30-Dec-18 09/085209
   27-May-98    6063876    16-May-00    27-May-18 09/101474    8-Jan-97   
6080806    27-Jun-00    8-Jan-17 09/033963    3-Mar-98    6084039    4-Jul-00   
3-Mar-18 09/259343    1-Mar-99    6122428    19-Sep-00    19-Sep-17 09/095090   
10-Jun-98    6127459    3-Oct-00    10-Jun-18

 

4



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 08/859518   
2-May-97    6127508    3-Oct-00    2-May-17 09/155256    30-Jan-98    6132549   
17-Oct-00    30-Jan-18 09/091301    4-Oct-98    6133403    17-Oct-00   
23-Dec-16 09/443871    19-Nov-99    6136894    24-Oct-00    19-Nov-19 09/449870
   29-Nov-99    6136944    24-Oct-00    29-Nov-19 08/967634    10-Nov-97   
6136991    24-Oct-00    21-May-17 09/404025    23-Sep-99    6140421    31-Oct-00
   22-Sep-18 09/116922    17-Jul-98    6143809    7-Nov-00    17-Jul-18
08/192077    4-Feb-94    6150492    21-Nov-00    21-Nov-17 09/301315   
29-Apr-99    6159405    12-Dec-00    29-Apr-19 09/123105    27-Jul-98    6174947
   16-Jan-01    27-Jul-18 09/040846    18-Mar-98    6187698    13-Feb-01   
18-Mar-18 09/421168    19-Oct-99    6187875    13-Feb-01    19-Oct-19 09/421641
   20-Oct-99    6201094    13-Mar-01    22-Sep-18 09/421727    20-Oct-99   
6211406    3-Apr-01    20-Oct-19 09/213595    17-Dec-98    6214265    10-Apr-01
   17-Dec-18 09/116923    17-Jul-98    6221934    24-Apr-01    17-Jul-18
09/635381    9-Aug-00    6232399    15-May-01    23-Sep-19 09/322633   
28-May-99    6232411    15-May-01    28-May-19 09/223549    30-Dec-98    6235931
   22-May-01    30-Dec-18 09/298153    23-Apr-99    6239248    29-May-01   
22-Sep-18 09/133485    12-Aug-98    6242528    5-Jun-01    12-Aug-18 09/156050
   18-Sep-98    6248843    19-Jun-01    18-Sep-18 09/360963    27-Jul-99   
6255365    3-Jul-01    27-Jul-19 09/156254    18-Sep-98    6255523    3-Jul-01
   18-Sep-18 09/490522    25-Jan-00    6274682    14-Aug-01    25-Jan-20
09/095079    10-Jun-98    6277928    21-Aug-01    10-Jun-18 09/242380   
16-Sep-99    6284845    4-Sep-01    16-Sep-19 09/464552    16-Dec-99    6291578
   18-Sep-01    16-Dec-19 09/388966    2-Sep-99    6291723    18-Sep-01   
2-Sep-19

 

5



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 09/213955   
17-Dec-98    6294117    25-Sep-01    17-Dec-18 09/102983    22-Jun-98    6294691
   25-Sep-01    22-Jun-18 09/634240    8-Aug-00    6306241    23-Oct-01   
10-Aug-18 08/950427    15-Oct-97    6307095    23-Oct-01    15-Oct-17 09/735813
   13-Dec-00    6316583    13-Nov-01    22-Sep-18 09/321610    28-May-99   
6333378    25-Dec-01    12-Aug-18 09/566314    8-May-00    6342615    29-Jan-02
   21-May-17 09/413380    6-Oct-99    6353081    5-Mar-02    6-Oct-19 09/635909
   10-Aug-00    6359037    19-Mar-02    10-Aug-20 09/456363    8-Dec-99   
6365646    2-Apr-02    8-Dec-19 09/525138    14-Mar-00    6372295    16-Apr-02
   14-Mar-20 09/617166    17-Jul-00    6372878    16-Apr-02    17-Jul-20
09/765819    20-Jan-01    6379800    30-Apr-02    22-Jun-20 09/659726   
11-Sep-00    6384116    7-May-02    11-Sep-20 09/365418    2-Aug-99    6387501
   14-May-02    2-Aug-19 09/696577    25-Oct-00    6388024    14-May-02   
25-Oct-20 09/509762    9-Jul-99    6391952    21-May-02    9-Jul-19 09/212083   
15-Dec-98    6395845    28-May-02    15-Dec-18 09/486144    22-May-00    6406789
   18-Jun-02    22-Jul-19 09/813179    9-May-01    6410658    25-Jun-02   
9-May-21 09/465279    16-Dec-99    6416696    9-Jul-02    16-Dec-19 09/404527   
23-Sep-99    6433217    13-Aug-02    23-Sep-19 09/588019    6-Jun-00    6449413
   10-Sep-02    10-Sep-19 09/260568    2-Mar-99    6455607    24-Sep-02   
20-Dec-15 09/674114    28-Apr-99    6469097    22-Oct-02    28-Apr-19 09/661458
   13-Sep-00    6478998    12-Nov-02    13-Sep-20 10/115076    4-Apr-02   
6498883    24-Dec-02    4-Apr-22 09/469209    21-Dec-99    6492483    10-Dec-02
   21-Dec-19 10/115076    4-Apr-02    6498883    24-Dec-02    4-Apr-22 09/704023
   1-Nov-00    6500546    31-Dec-02    1-Nov-20

 

6



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 09/660369   
12-Sep-00    6500912    31-Dec-02    12-Sep-20 09/807155    17-Aug-01    6501890
   31-Dec-02    9-Aug-20 09/784624    15-Feb-01    6515047    4-Feb-03   
5-Mar-21 09/694442    23-Oct-00    6515166    4-Feb-03    23-Oct-20 08/641827   
2-May-96    6528157    4-Mar-03    2-May-16 10/351903    27-Jan-03    7001938   
21-Feb-06    27-Jan-23 10/094136    11-Mar-02    6534598    18-Mar-03   
11-Mar-22 09/068510    11-Aug-98    6541576    1-Apr-03    12-Nov-16 09/867269
   29-May-01    6541595    1-Apr-03    29-May-21 09/596269    16-Jun-00   
6548601    15-Apr-03    16-Jun-20 09/963711    27-Sep-01    6572804    3-Jun-03
   27-Sep-21 09/602398    23-Jun-00    6573357    3-Jun-03    18-Jul-19
09/774881    1-Feb-01    6582819    24-Jun-03    22-Jul-19 09/242553   
18-Feb-99    6582884    24-Jun-03    9-Jun-18 09/993196    16-Nov-01    6585820
   1-Jul-03    21-Nov-21 09/940961    28-Aug-01    6605354    12-Aug-03   
28-Aug-21 09/518506    3-Mar-00    6608161    19-Aug-03    3-Mar-20 10/099410   
15-Mar-02    6608162    19-Aug-03    15-Mar-22 10/023780    14-Dec-01    6620901
   16-Sep-03    14-Dec-21 09/701609    27-Mar-00    6628866    30-Sep-03   
27-Mar-20 09/450588    30-Nov-99    6632527    14-Oct-03    22-Jul-19 09/773796
   1-Feb-01    6641761    4-Nov-03    17-Dec-18 09/794976    27-Feb-01   
6641762    4-Nov-03    17-Dec-18 10/073692    11-Feb-02    6646065    11-Nov-03
   11-Feb-22 10/018707    17-Dec-01    6646094    11-Nov-03    15-Oct-20
09/785098    16-Feb-01    6653398    25-Nov-03    14-Jul-21 10/073691   
11-Feb-02    6653412    25-Nov-03    11-Feb-22 09/733290    8-Dec-00    6653436
   25-Nov-03    10-Jan-21 10/357720    4-Feb-03    6663707    16-Dec-03   
16-Nov-21 10/145829    14-May-02    6677426    13-Jan-04    14-May-22

 

7



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 10/365873   
13-Feb-03    6699958    2-Mar-04    13-Feb-23 10/342799    15-Jan-03    6710101
   23-Mar-04    15-Jan-23 10/070623    4-Mar-02    6716729    6-Apr-04   
31-Dec-20 10/235326    5-Sep-02    6780511    24-Aug-04    29-Nov-22 10/041913
   8-Jan-02    6818707    16-Nov-04    8-Feb-23 10/346350    16-Jan-03   
6825278    30-Nov-04    16-Jan-23 10/250612    7-Jul-03    6881799    19-Apr-05
   7-Jul-23 10/091086    5-Mar-02    6906425    14-Jun-05    27-Mar-23 10/121927
   12-Apr-02    6911493    28-Jun-05    29-Nov-22 10/356286    31-Jan-03   
6946509    20-Sep-05    3-Mar-23 10/671224    24-Sep-03    6956086    18-Oct-05
   31-Mar-24 10/323067    19-Dec-02    6982044    3-Jan-06    19-Dec-22
10/101038    19-Mar-02    6984675    10-Jan-06    1-Dec-22 10/456429    6-Jun-03
   6989413    24-Jan-06    17-Feb-20 10/351903    27-Jan-03    7001938   
21-Feb-06    11-Apr-23 10/121396    12-Apr-02    7060745    13-Jun-06   
6-Oct-22 10/507301    8-Sep-04    7073586    11-Jul-06    22-Sep-24 10/639414   
12-Aug-03    7101924    5-Sep-06    7-Jun-24 10/416745    13-May-03    7129286
   31-Oct-06    7-Jan-24 10/484129    16-Jan-04    7151192    19-Dec-06   
8-Dec-24 10/445899    28-May-03    7153575    26-Dec-06    8-Nov-23 10/639576   
12-Aug-03    7173081    6-Feb-07    21-Apr-24 10/639723    12-Aug-03    7186769
   6-Mar-07    1-Oct-23 10/639726    12-Aug-03    7189780    13-Mar-07   
7-May-24 10/420910    23-Apr-03    7238386    3-Jul-07    5-Feb-25 10/800841   
15-Mar-04    7256226    14-Aug-07    12-Sep-25 10/875877    24-Jun-04    7262237
   28-Aug-07    12-Jan-24 10/760326    20-Jan-04    7262238    28-Aug-07   
22-Oct-24 10/825087    15-Apr-04    7270879    18-Sep-07    1-Apr-25 10/441171
   19-May-03    7276555    2-Oct-07    31-Mar-24

 

8



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 10/712512   
13-Nov-03    7285590    23-Oct-07    4-Mar-24 11/219276    2-Sep-05    7294189
   13-Nov-07    4-Jun-26 10/617104    10-Jul-03    7321020    22-Jan-08   
10-Jul-23 11/248105    12-Oct-05    7323534    29-Jan-08    12-Oct-25 10/607514
   26-Jun-03    7326739    5-Feb-08    13-Mar-21 10/487318    20-Feb-04   
7358312    15-Apr-08    19-Nov-23 11/410738    25-Apr-06    7374610    20-May-08
   13-Aug-26 11/242745    4-Oct-05    7424911    16-Sep-08    7-Jul-26 11/520234
   13-Sep-06    7450053    11-Nov-08    6-Nov-26 10/525912    25-Feb-05   
7473712    6-Jan-09    10-Apr-24 10/525917    25-Feb-05    7473713    6-Jan-09
   8-Mar-24 10/537691    6-Jun-05    7488383    10-Feb-09    5-Feb-25 10/541804
   7-Jul-05    7563826    21-Jul-09    10/667648    22-Sep-03    7592067   
22-Sep-09    22-Sep-23 11/520229    13-Sep-06    7598898    6-Oct-09   
11/726573    22-Mar-07    7624802    1-Dec-09    13-May-27 10/528471   
21-Mar-05          10/538681    10-Jun-05          12-Dec-23 10/574413   
17-Sep-07          8-Oct-24 10/612606    2-Jul-03          11/053682    9-Feb-05
         11/192983    29-Jul-05          11/230693    20-Sep-05         
11/437018    18-May-06          11/473734    23-Jun-06          11/487622   
17-Jul-06          11/501575    9-Aug-06          11/631802    5-Jan-07         
11/701217    1-Feb-07          11/915218    15-May-08         

 

9



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 11/956662   
14-Dec-07          11/973787    10-Oct-07          11/996631    20-Jul-06      
   12/037231    26-Feb-08          12/063609    12-Dec-08          12/088544   
12-Sep-07          12/135813    9-Jun-08          12/145667    25-Jun-08      
   12/145871    25-Jun-08          12/226159    9-Oct-08          12/268856   
11-Nov-08          12/335238    15-Dec-08          12/360655    27-Jan-09      
   12/406579    18-Mar-09          12/406840    18-Mar-09          12/436217   
6-May-09          12/437717    8-May-09          12/437747    8-May-09         
12/498481    7-Jul-09          12/500967    10-Jul-09          12/508197   
23-Jul-09          12/542034    17-Aug-09          12/564479    22-Sep-09      
   12/571878    1-Oct-09          12/599011    23-Jun-08          12/605990   
26-Oct-09          12/639726    16-Dec-09          12/642343    18-Dec-09      
   12/642420    18-Dec-09          61/149879    4-Feb-09         

 

10



--------------------------------------------------------------------------------

Application Number

   Filing Date    Patent Number    Issue Date    Expiration Date 61/156231   
27-Feb-09          61/218506    19-Jun-09          61/218508    19-Jun-09      
   61/239535    3-Sep-09          61/286272    14-Dec-09          11/037094   
18-Jan-05    US 7,645,196    12-Jan-10    18-Jan-25 07/466179            
07/349544             07/158019             07/149569             07/096812   
         06/880260             06/86623             10/880746    29-Jun-04      
   10/869271    16-Jun-04          10/44487    23-May-03          10/349673   
23-Jan-03         

 

11



--------------------------------------------------------------------------------

Exhibit I

to Collateral Agreement

SUPPLEMENT NO. ______ dated as of _________________ (this “Supplement”), to the
Collateral Agreement dated as of January 29, 2010 (the “Collateral Agreement”),
among HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation, each
Subsidiary Party party thereto and WILMINGTON TRUST FSB, as Collateral Agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Indenture dated as of January 29, 2010 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among Hexion Finance Escrow LLC, a Delaware limited liability
company, Hexion Escrow Corporation, a Delaware corporation, and Wilmington Trust
FSB, as Trustee, as assumed by Hexion U.S. Finance Corp., a Delaware corporation
(the “U.S. Issuer”) and Hexion Nova Scotia Finance, ULC, a Nova Scotia unlimited
liability company (the “Canadian Issuer”) pursuant to that certain Supplemental
Indenture dated as of January 29, 2010, by and among the U.S. Issuer, the
Canadian Issuer, the Guarantors party thereto and Wilmington Trust FSB, as
Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Collateral Agreement
referred to therein.

C. Section 7.16 of the Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Parties under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of Parent (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Indenture to become a
Subsidiary Party and a Pledgor under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, their successors and assigns, a security
interest in and Lien on all the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary. Each reference to a “Subsidiary Party” or a “Pledgor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Stock and Pledged Debt Securities of the New Subsidiary, (c) set forth on
Schedule III attached hereto is a true and correct schedule of all Intellectual
Property of the New Subsidiary and (d) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation, organizational ID number and the location of its chief executive
office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name of New Subsidiary] By:      

Name:

Title:

Legal Name:

 

Jurisdiction of Formation:

 

Location of Chief Executive Office:

 

-3-



--------------------------------------------------------------------------------

WILMINGTON TRUST FSB, as Collateral Agent By:      

Name:

Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I

to Supplement No.____ to the

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

Description

   Location



--------------------------------------------------------------------------------

Schedule II to

Supplement No._____

to the Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer Certificate

   Registered Owner    Number and Class of
Equity Interest    Percentage of
Equity Interests

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

OTHER PROPERTY



--------------------------------------------------------------------------------

Schedule III to

Supplement No._____

to the Collateral Agreement

Intellectual Property of the New Subsidiary